DETAILED ACTION
Claim Status

Claims 1-20 are pending, with claims 1, 13 and 20 being independent.
Claims 1, 5, 11-13 and 17 have been amended. 
Claim 20 has been withdrawn as they encompass non-elected species.
Claims 1-19 will be examined below.

Response to Arguments
Applicant’s arguments with respect to the newly amended claims have been considered but are moot because the arguments do not apply to any of the references being as used in the current rejection.

Claim Objections
Below claims are objected to because they lack proper antecedent basis and other minor error. The Examiner suggests the following amendments:
1. A structure comprising:
a substrate material;
at least one vertically oriented gate structure extending into the substrate material and composed of a gate dielectric material and a conductive gate material; and
vertically oriented source/drain regions extending into the substrate material and composed of a conductive dopant material lining a first vertical trench and a silicide lining the conductive dopant material in the first vertical trench in the vertically oriented source/drain regions.


2.  The structure of claim 1, wherein:
the gate dielectric material and the conductive gate material are within a second vertical trench in the substrate material; and
the conductive dopant material and the silicide lining the conductive dopant material are provided in the first verticalsecond vertical trench.
3.  The structure of claim 2, wherein the gate dielectric material is an oxide on sidewalls of the second vertical trench and the conductive gate material is a poly material.
4.  The structure of claim 2, wherein the gate dielectric material is a high-k dielectric material on sidewalls of the second vertical trench and the conductive gate material is one or more workfunction materials.
5. The structure of claim 2, wherein the substrate material is a bulk Si material, wherein the conductive dopant material lines a bottom surface and sidewalls of the first vertical trench thereby forming a “U” shape conductive dopant material region and the silicide lining the conductive dopant material in the first vertical trench forming a “U” shape silicide region, in a cross sectional view.
8.  The structure of claim 7, wherein the solid source dopant material lines sidewalls of the first vertical
9.  The structure of claim 8, wherein the solid source dopant material is arsenic silicate glass (AsG) or poly material.
10.  The structure of claim 8, wherein the solid source dopant material out-diffuses into the substrate material and the silicide lining the conductive dopant material is directly on the substrate material.
13. A structure comprising:
a substrate material; 
at least one vertically oriented gate trench extending into the substrate material; 
a gate dielectric material lining the at least one vertically oriented gate trench; 
a conductive gate material filling a remaining portion of the at least one vertically oriented gate trench; 
at least one vertically oriented source/drain trench extending into the substrate material;
a conductive dopant material lining the at least one vertically oriented source/drain trench; 
a silicide lining the conductive dopant material in the at least one vertically oriented source/drain trench; and
a silicide on a planar surface of the substrate material, adjacent to the conductive dopant and on the conductive gate material.
17. The structure of claim 13, wherein the conductive dopant material is a solid source dopant material comprising, in a cross sectional view, a “U” shape on sidewalls and a bottom of the vertically oriented source/drain trench.
18.  The structure of claim 17, wherein the solid source dopant material out-diffuses into the substrate material.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 cites ‘silicide’ in line 1, ‘the silicide’ in line 3 and also ‘a silicide’ in the independent claim 1, line 6. There are antecedent issues here and the applicant is suggested to use different names for different material.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koldiaev et al. (US 20140103414 A1).

Regarding independent claim 1, Koldiaev et al. teach a structure (fig. 12c; ¶ 0104) comprising:
a substrate material (see annotated fig. 12c);
at least one vertically oriented gate structure 700, 800 (fig. 12c, 7; ¶ 0097) extending into the substrate material and composed of a gate dielectric material 701, 702 and a conductive gate material 800; and
vertically oriented source/drain regions 501, 503, 504 (fig. 12c, 11d; ¶ 0102) extending into the substrate material and composed of conductive dopant material 501 (fig. 12c, 11d; ¶ 0102) lining a first vertical trench (‘SD holes or trenches’, ¶ 0102) and a silicide 503 (‘metal silicide itself (such as NiSi, CoSi2, and the like)’, ¶ 0102) lining the conductive dopant material 501 in the first vertical trench in the source/drain regions 501, 503, 504.


    PNG
    media_image1.png
    612
    780
    media_image1.png
    Greyscale


Regarding claim 2, Koldiaev et al. further teach, the structure of claim 1, wherein:
the gate dielectric material 701, 702 and the conductive gate material 800 are within a second vertical trench in the substrate material; and
the conductive dopant material 501 and the silicide lining the conductive dopant material 503 are provided in the first verticalsecond vertical trench.

Regarding claim 3, Koldiaev et al. further teach, the structure of claim 2, wherein the gate dielectric material 701, 702 is an oxide 701 on sidewalls of the vertical trench and the conductive gate material is a poly material (¶ 0097).

Regarding claim 4, Koldiaev et al. further teach, the structure of claim 2, wherein the gate dielectric material 701, 702 is a high-k dielectric material 702 on sidewalls of the vertical trench and the conductive gate material is one or more workfunction materials 703 (¶ 0097).

Regarding claim 5, Koldiaev et al. further teach, the structure of claim 2, wherein the substrate material is bulk Si material 200 (fig. 12c; ¶ 0096), wherein the conductive dopant material lines 501 a bottom surface and sidewalls of the vertical trench thereby forming a “U” shape conductive dopant material region 501 and the silicide 503 lining the conductive dopant material in the vertical trench forming a “U” shape silicide region, in a cross sectional view.

Regarding claim 6, Koldiaev et al. further teach, the structure of claim 2, wherein the vertically oriented source/drain regions 501, 503, 504 (fig. 12c, 11d; ¶ 0102) are orthogonal to the at least one vertically oriented gate structure 700, 800 (fig. 12c, 7; ¶ 0097 ).

Regarding claim 7, Koldiaev et al. further teach, the structure of claim 2, wherein the conductive dopant material 501 is a solid source dopant material (¶ 0102).

Regarding claim 8, Koldiaev et al. further teach, the structure of claim 7, wherein the solid source dopant material 501 lines sidewalls of the vertically oriented trench (fig. 12c).

Regarding claim 9, Koldiaev et al. further teach, the structure of claim 8, wherein the solid source dopant material 501 is arsenic silicon glass or poly material (¶ 0102).

Regarding claim 10, Koldiaev et al. further teach, the structure of claim 8, wherein the solid source dopant material out-diffuses into the substrate material (VSTB) and the silicide 503 is directly on the substrate material (¶ 0097).
Regarding claim 11, Koldiaev et al. further teach, the structure of claim 2, wherein the substrate material is a p-type substrate (dopants driven into VSTB from SD hole, ¶ 0097) and the conductive dopant material 502 out-diffuses into the substrate material (VSTB).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Koldiaev et al. in view of Tsai et al. (US 20190103311 A1).

Regarding independent claim 13, Koldiaev et al. teach a structure (fig. 12c; ¶ 0104) comprising:
a substrate material (see annotated fig. 12c);
at least one vertically oriented gate trench (trench containing elements 700, 800, fig. 12c) extending into the substrate material; 
a gate dielectric material 700 (fig. 12c, 12b, 7; ¶ 0097) lining the at least one vertically oriented gate trench; 
conductive gate material 800 (fig. 12c; ¶ 0097) filling a remaining portion of the at least one vertically oriented gate trench; 
at least one vertically oriented source/drain trench (‘SD holes or trenches’, ¶ 0102) extending into the substrate material;

silicide 503 (‘metal silicide itself (such as NiSi, CoSi2, and the like)’, ¶ 0102) lining the conductive dopant material 501 in the at least one vertically oriented source/drain trench; and
contacts 108, 801 (fig. 14c; ¶ 0108, ¶ 0115) on a planar surface of the substrate material, adjacent to the conductive dopant and on the conductive gate material 801.

Koldiaev et al. do not explicitly mention the materials used to form contacts 108, 801 etc. However, silicide is a conventional choice of material for gate and source/drain contacts. Example prior art Tsai et al. teach contact plus 86 and 79 (fig. 17) are made of metal silicide.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to select metal silicide for gate and S/D contacts, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Regarding claim 14, Koldiaev et al. and Tsai et al. further teach, the structure of claim 13, wherein the gate dielectric material 701 (‘SiO2’, fig. 12b; ¶ 0097 of Koldiaev et al.) is an oxidation on sidewalls of the at least one vertically oriented gate trench and the conductive gate material 800 is a poly material.

Regarding claim 15, Koldiaev et al. and Tsai et al. further teach, the structure of claim 13, wherein the gate dielectric material 701, 702 is a high-k dielectric material 702 on sidewalls of the vertical trench and the conductive gate material is one or more workfunction materials 703 (¶ 0097, Koldiaev et al.).
Regarding claim 16, Koldiaev et al. and Tsai et al. further teach, the structure of claim 13, wherein the vertically oriented source/drain regions 501, 503, 504 (fig. 12c, 11d; ¶ 0102, Koldiaev et al.) are orthogonal to the at least one vertically oriented gate structure 700, 800 (fig. 12c, 7; ¶ 0097, Koldiaev et al.).

Regarding claim 17, Koldiaev et al. and Tsai et al. further teach, the structure of claim 13, wherein the conductive dopant material 501 (fig. 12c, Koldiaev et al.) is a solid dopant material comprising, in a cross sectional view, a “U” shape on sidewalls and a bottom the vertically oriented source/drain trench.

Regarding claim 18, Koldiaev et al. and Tsai et al. further teach, the structure of claim 17, wherein the solid source dopant material out-diffuses into the substrate material (VSTB, ¶ 0097, Koldiaev et al.) and the silicide 503 is directly on the substrate material.

Regarding claim 19, Koldiaev et al. and Tsai et al. further teach, the structure of claim 13, wherein the substrate is a p-type substrate (dopants driven into VSTB from SD hole, ¶ 0097, Koldiaev et al.). 

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th, 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD M HOQUE/Examiner, Art Unit 2817